350 S.W.3d 151 (2011)
In re John William COLEMAN, Relator.
No. 04-10-00655-CR.
Court of Appeals of Texas, San Antonio.
April 27, 2011.
Stephen Foster, Simpson, Foster & Gold, L.L.P., San Antonio, TX, for Appellant.
Amos L. Barton, District Attorney, Kerrville, TX, for Appellee.
Sitting: CATHERINE STONE, Chief Justice, SANDEE BRYAN MARION, Justice, STEVEN C. HILBIG, Justice.

OPINION
PER CURIAM.
The court has considered the petition for a writ of prohibition filed by relator, John William Coleman, and the response of the real party in interest, and is of the opinion that relief should be denied. See TEX. R.APP. P. 52.8(a). Accordingly, relator's petition for a writ of prohibition is denied. Relator's motion for leave to file the petition is dismissed as moot.
The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record, the trial court judge, and the trial court clerk.